Name: Council Regulation (EC) No 1922/94 of 25 July 1994 amending Regulation (EC) No 3636/93 opening and providing for the administration of Community tariff quotas for certain fruits and fruit juices
 Type: Regulation
 Subject Matter: beverages and sugar;  plant product;  America;  marketing;  tariff policy;  international trade
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 198/3 COUNCIL REGULATION (EC) No 1922/94 of 25 July 1994 amending Regulation (EC) No 3636/93 opening and providing for the administration of Community tariff quotas for certain fruits and fruit juices HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EC) No 3636/93 point 1 is amended as follows : 1 . in the 'country of origin' column the following is inserted : 'Colombia Colombia Kolumbien Ã Ã ¿Ã »Ã ¿Ã ¼Ã ²Ã ¯Ã ± THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pursuant to Regulation (EC) No 3636/93 (') the Council opened Community tariff quotas for certain agri ­ cultural products for 1994 ; whereas the use of these tariff quotas is, however, reserved for products accompanied by a certificate of authenticity issued by the competent authorities of the country of origin, conforming to one of the models in Annex I to the above Regulation ; whereas in addition this certificate must be issued by a recognized body of the country of origin, certifying that the products comply with the specific characteristics laid down ; Whereas the Colombian authorities have applied to take advantage of the tariff measures in question, have notified the Commission of the European Communities of the name of the body authorized to endorse the above certifi ­ cates and have stated their willingness to meet all the obligations arising from the Regulations in question ; whereas the Regulation should be amended to enable products originating in Colombia to take advantage of the arrangements for which it provides, Colombia Colombie Colombia Colombia ColÃ ´mbia : 2. in the 'competent authority column the following is inserted : 'Corporation Colombia Internacional'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1994. For the Council The President F.-CH. ZEITLER (') OJ No L 334, 31 . 12 . 1993, p. 1 .